Russell, C. J.,
specially concurring. The $4500 advanced by Mr. Evans to Mr. Carroll before his death can not be classified as an expense of administering his estate. I concur, though doubtfully, in the opinion that an advancement made to an administrator to carry on a going business of his intestate may perhaps be properly called an expense of administration. Especially in this case where it is a matter of common knowledge that more than one calendar year is required to make a crop of peaches for commercial purposes. The term “expenses of administration” may properly include any expenditure or advancement necessary for the winding up of the estate of a deceased person to the best advantage Of all persons concerned, and especially his creditors. In my opinion a loan of $4500 in money to a live person intended to be used by him in the conduct of a business can not be under any circumstances called an expense of administration, because there can be no administration until that person has died.